Title: From George Washington to Benoît-Joseph de Tarlé, 31 October 1781
From: Washington, George
To: Tarlé, Benoît-Joseph de


                  
                     Sir
                     Head Quarters 31st Octobr 1781
                  
                  Impressed with a sense of your important services in the department over which you preside—and the critical aid which your foresight and resources have enabled you to give on particular occasions to the American Army—I embrace the opportunity of an order which I am giving for a return of the supplies with which you assisted us—to express to you my warmest thanks for those Seasonable Succours—and the great esteem with which I have the honor to be Sir
                  
                     G.W.
                  
               